220 S.W.3d 369 (2007)
David P. OETTING, Plaintiff/Appellant,
v.
LEWIS, RICE, & FINGERSH, L.C., Defendant/Respondent.
No. ED 88806.
Missouri Court of Appeals, Eastern District, Division One.
March 6, 2007.
Motion for Rehearing and/or Transfer Denied April 5, 2007.
Application for Transfer Denied May 29, 2007.
*370 Laurence D. Mass, St. Louis, MO, for appellant.
Paul E. Kovacs, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 5, 2007.

ORDER
PER CURIAM.
David Oetting ("Oetting") appeals from the judgment of the trial court granting summary judgment in favor of Lewis Rice & Fingersh L.C. ("Lewis Rice") on Oetting's claims for legal malpractice, breach of fiduciary duty, and breach of contract. Oetting also appeals the denial of his motion for partial summary judgment against Lewis Rice on the issue of liability.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).